Title: Edmé Jacques Genet to John Adams: A Translation, 29 October 1778
From: Genet, Edmé Jacques
To: Adams, John


      
       Sir
       Versailles, 29 October 1778
      
      The opinion you expressed to me at Mr. Izard’s, concerning the assistance that could conveniently be sent to Count d’Estaing at present, seemed to me so important for the common good of our two nations that I took it upon myself to place it before our Ministers. In order not to compromise you, because of your position as a commissioner from the congress, and since I did not have your permission, I did not reveal your name. I was content to say that I had found myself in Paris with several Americans and that their unanimous opinion seemed to be that France should send to America, without delay, twelve ships of the line in order to relieve the Toulon squadron. I made this proposal to Mr. de Sartine and intend to present it to the Count de Vergennes tomorrow. Mr. de Sartine had the kindness to hear me out very attentively. I cannot claim to say that he seized upon this idea as being the best thing to do at present, nor that he has decided to adopt it; but from the questions he asked me I think that he, at least, would not find it strange if I placed before him a memorandum tending to indicate the necessity of such an expedition, the manner in which to proceed with it, and the advantages resulting from it. It would probably be wise to mention in this memorandum that the season is not too advanced and that one need not fear being unable to find Count d’Estaing in order to join with him. It would also be appropriate to detail the facilities of all kinds that a new French squadron would be sure to find in all the American ports, as well as the losses to which the British would expose themselves if they tried to counterbalance these new forces, and finally, how little we have to fear that this diminution of forces will be prejudicial to us in Europe. If you still persist in your opinion that, as a Commissioner, you cannot take it upon yourself to make this request, for fear of going too far vis-à-vis a Court which has already made great efforts in this matter, you could develop your ideas in a memorandum which I would then present as having been sent to me by one of my American friends. Indeed, Mr. Lloyd, Mr. Pringle, Mr. Jenings, and others could have communicated such a suggestion and there would be no awkwardness for the congress if this were then discussed here among our Ministers, since it would not have authorized it. You know as well as I do that today the combined forces of Byron and Lord Howe face Estaing with nineteen or twenty ships of the line and six of fifty guns. It seems to me that this is an alarming situation that cannot be ignored. I would be most happy if I could promote some good, especially in a manner that would be agreeable to you.
      I am with respect, sir, your very humble and very obedient servant
      
       Genet
      
      
      
       P.S. Thank you for the letter you had the kindness to write. It will be employed as you intended.
      
     